Case 5:19-cv-00128-RWS-CMC Document 5 Filed 12/17/20 Page 1 of 2 PageID #: 15




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

 RICKY DEVAUGHN BECKOM,                            §
                                                   §
                                                   §   CIVIL ACTION NO. 5:19-CV-00128-RWS
                Plaintiff,                         §
                                                   §
 v.                                                §
                                                   §
 TAMIKA SALAWHITE,                                 §
                                                   §
                Defendant.                         §

                                              ORDER

       The Plaintiff, Ricky Beckom, an inmate of the Bi-State Jail proceeding pro se, filed this

civil rights lawsuit under 42 U.S.C. §1983 complaining of alleged violations of his constitutional

rights. Plaintiff filed the lawsuit together with his brother Gregory Beckom. The sole named

defendant is the alleged victim involved in the criminal charges brought against Plaintiff. This

Court referred the case to the Magistrate Judge.

       The Magistrate Judge severed the lawsuit into two separate cases and ordered Plaintiff to

file a certified inmate trust account data sheet, as required by 28 U.S.C. §1915(b). Plaintiff did

not comply with this order.

       On June 9, 2020, the Magistrate Judge issued a Report recommending the lawsuit be

dismissed because there was no showing the sole named Defendant was acting under color of state

law, as required for liability under the Civil Right Act. West v. Atkins, 487 U.S. 42, 48 (1988). A

copy of this Report was sent to Plaintiff at his last known address, return receipt requested, but no

objections have been received. The on-line records of Bowie County show Plaintiff was released

from the jail on January 16, 2020, but he has not provided a current mailing address or contacted
Case 5:19-cv-00128-RWS-CMC Document 5 Filed 12/17/20 Page 2 of 2 PageID #: 16




the Court in any way since that time. The lawsuit form filed by Plaintiff contains a declaration

acknowledging that Plaintiff understands it is his responsibility to keep the Court informed of his

current mailing address (Docket No. 1 at 4).

         Because no timely objections were filed to the Report of the Magistrate Judge, Plaintiff is

barred from de novo review by the District Judge of those findings, conclusions, and

recommendations and, except upon grounds of plain error, from appellate review of the

unobjected- to factual findings and legal conclusions accepted and adopted by the District Court.

Douglass v. United Services Automobile Association, 79 F.3d 1415, 1430 (5th Cir. 1996) (en

banc).

         The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the Court has determined that the Report of the Magistrate Judge is correct. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

(1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of review is

“clearly erroneous, abuse of discretion and contrary to law.”). It is accordingly
     .
        ORDERED that the Report of the Magistrate Judge (Docket No. 4) is ADOPTED as the

opinion of the District Court. It is further

         ORDERED that the above-styled civil action is DISMISSED WITH PREJUDICE for

purposes of proceeding in forma pauperis for failure to state a claim upon which relief may be

granted. It is further

         ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.

         So ORDERED and SIGNED this 17th day of December, 2020.

                                                             ____________________________________
                                                             ROBERT W. SCHROEDER III
                                                             UNITED STATES DISTRICT JUDGE

                                               Page 2 of 2
